Citation Nr: 1144071	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-10 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a pulmonary disorder, including chronic obstructive pulmonary disease (COPD) and asthma.

3.  Entitlement to a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps Reserve with active duty from March to October 2004 and from May 2006 to May 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2011, the Veteran testified during a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for pulmonary and skin disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its onset during active military service. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

All of the Veteran's service treatment records are unavailable from the National Personnel Records Center.  A June 2009 RO file memorandum detailed VA's efforts to obtain the Veteran's service treatment records and concluded that these records were unavailable.  The Board agrees.  The Board recognizes that there is a heightened obligation to assist the Veteran in the development of his claims, a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases.  Russo v. Brown, 9 Vet. App. 46 (1996).  But, in January 2010, the Veteran provided a copy of his service treatment records to the RO.

In this case, the Board is granting in full the benefit sought on appeal as to the claim for tinnitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  Information concerning effective dates and ratings for tinnitus will be provided by the RO.  If appellant then disagrees with any of those actions, he may appeal those decisions. 

II. Factual Background and Legal Analysis

The Veteran seeks service connection for tinnitus that he says was incurred during active service in Iraq when he was exposed to loud engine and weapon noises.  As a result of acoustic trauma, he maintains that he developed tinnitus and assumed that it was the same as the hearing loss he reported during his April 2007 post-deployment interview.  Thus, the Veteran claims service connection is warranted for his tinnitus.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Further, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004). 

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

In the instant case, after a review of the record, the Board finds that the evidence as to the question of whether tinnitus was incurred in active service is in equipoise. Resolving all doubt in favor of the Veteran, service connection for tinnitus is warranted. 

The Veteran's available service treatment records are not referable to complaints or diagnoses of tinnitus.  But, on an April 2007 post-deployment record, the Veteran noted that he had hearing loss.

The Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) indicates that his main military specialty was as a motor vehicle mechanic and that he served in support of Operation Iraqi Freedom from May 2006 to May 2007, with more than seven months of foreign service.

Post deployment VA outpatient medical records indicate that, in October 2008, the Veteran reported that he had tinnitus when he was quiet in bed.  The October 2008 records also indicate that the Veteran worked for an airline baggage department.

In his May 2009 claim for VA benefits, the Veteran reported exposure to continuous loud noise while working above or below running vehicles, using air tools, and training in an artillery battery shooting 155 millimeter canons.

A May 2009 VA outpatient audiology consultation record includes the Veteran's report of constant, bilateral tinnitus for over two years.  It was noted that his history of noise exposure was positive for both military and occupational sources.

A March 2010 private audiology treatment record includes the Veteran's complaint of tinnitus when it was quiet at night and with hearing protection at work that the examiner attributed to extreme noise exposure.  

During his February 2011 Board hearing, the Veteran described his exposure to acoustic trauma in service.  He said he was exposed to engine and air tool noises as a disel mechanic and from training in an artillery battery that frequently placed him on the firing range (see Board hearing transcript at page 3).  The Veteran said he was exposed to such noises without using hearing protection because he needed to hear commands (Id. at 4).  The Veteran further testified that his sleeping quarters were close to an artillery battery and mortar platoon that fired daily (Id.).  He explained that conversations seemed "muffled" to him because of the loud noises (Id. at 5).  The Veteran said he experienced "buzzing" in his ears "immediately" after service. (Id.).  He stated that he "assumed" the tinnitus and the hearing loss he experienced were the same thing and noted the hearing loss on his post deployment interview record because of the buzzing in his ears (Id.).  The Veteran further stated that he sought treatment for tinnitus as soon as he returned to the United States.  

The Veteran's service records document that he served during Operation Iraqi Freedom/Operation Enduring Freedom evidently in an area of imminent danger in Iraq.  He reported incurring hearing loss in service that he believed included his complaints of tinnitus.  His account of his exposure is credible and consistent with the circumstances of his service.  While the Veteran's DD Form 214 indicates that he received combat training in July 2004, it is not entirely clear that he was exposed to combat in Iraq.  See e.g., 38 U.S.C.A. § 1154(b) (West 2002).  See also Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008) (to the effect that § 1154(b) requires more than that a claimant have served in "a combat zone" and does require personal participation in combat with the enemy, meaning he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality).  Nevertheless, while the Veteran may not have participated in direct combat, his account of his exposure to acoustic trauma is credible and not inconsistent with the circumstances of his service. 

The record further reflects that, in April 2007, the Veteran reported having hearing loss and later testified that he believed the tinnitus and hearing loss were one and the same problem.  Further, when initially seen in the VA outpatient clinic in October 2008, he reported having bilateral tinnitus.  Here, the Board concludes that the Veteran has established the existence of an in-service injury consistent with the conditions of that time.  When examined in December 2003, prior to his  entry into active service, the Veteran denied having ear trouble of any sort and his ears were normal but, in April 2007, he reported having hearing loss.  

The Board further notes that the Veteran evidently had occupational noise exposure in his work in an airline baggage department.  However, the record also indicates that he complained of tinnitus when first seen by VA in October 2008 after his return from Iraq.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. at 307.  Thus, the evidence is in equipoise as to whether the Veteran has tinnitus due to occupational or military noise exposure.  Resolving all doubt in the Veteran's favor, service connection is established for tinnitus.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102 , 3.303. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for tinnitus is granted.

REMAND

The Veteran asserts that a pulmonary disorder, claimed as asthma and COPD, and a skin disorder were incurred during his active service in Iraq including as due to environmental hazards during the Gulf War.  In his May 2009 claim, he reported exposure to dust, fuels, oils, sewage, smoke, fumes, and chemicals.  

As to his claimed breathing disorder, the Veteran testified that he learned he had asthma in June or July 2006, prior to his deployment to Iraq (see Board hearing transcript at page 8).  He said that he had problems with breathing in the field and, in July 2006, was sent to see a pulmonologist at 29th Palms, California, who prescribed an albuterol inhaler (Id.).  Once overseas, he went on sick call several times to replace the inhaler because of his exposure to dust and burn pits and said that his living quarters were less than one mile from the burn pits that put constant smoke in the air (Id.).  The Veteran denied having asthma symtoms in 2004 but said he had bronchitis (Id. at 10).  

Service treatment records indicate that, in April 2005, the Veteran was noted to use an albuterol inhaler and took Prednisone.  A January 2006 record indicates that the Veteran was treated for allergic rhinitis, bronchitis and a bronchial spasm for which he was placed on light duty and used an inhaler.  A June 2006 record indicates that he complained of chest tightness and shortness of breath and was treated for allergic rhinitis.  His April 2007 separation examination includes a history of asthma and breathing problems for which he used an inhaler.  

The October 2008 VA outpatient records include the Veteran's report of having exercised-induced asthma diagnosed in 2006, during pre-deployment training for which albuterol, and other medications, were prescribed.  He said that he was fairly controlled with the medicines and had only rare exacerbations of exercised induced wheezing.  

In support of his claim, the Veteran points to a January 2011 private medical record from the Middle Tennessee Center for Lung Disease in which the Veteran gave a 

history of having seasonal allergies and that he was diagnosed with asthma in 2006 in service.  He reported that since, he had trouble with wheezing and dyspnea especially with exertional activities and in the cold.  The assessment was that the Veteran's history appeared consistent with his diagnosis of asthma.  The examining physician "suspect[ed] that [the Veteran's] symtoms could very well have been exacerbated with the environmental exposures during his recent deployments".

The Veteran also seeks service connection for a skin disorder that he asserts was also incurred during his active service in Iraq including as due to environmental hazards during the Gulf War.  The Veteran testified that he noticed the skin rash that he thought was a heat rash while in Iraq (see Board hearing transcript at pages 6-7).  He was not alarmed about the rash and never thought it was an issue that required medical attention (Id.).  But, approximately five or six months after his return, he still had problems and sought VA medical treatment during which he was diagnosed with dermatitis papillary urticaria (Id. at 7).  The Veteran said he had the rash on his legs, wrist, and the tops of his feet (Id. at 12).  

The December 2003 service treatment records indicate that the Veteran denied a history of skin diseases although, a July 22, 2006 service treatment record smallpox vaccination initial note indicates that he checked yes to having or ever having had eczema or atopic dermatitis.  But, on the report of medical history completed in April 2007, the Veteran checked no to having skin diseases.

The October 2008 VA outpatient record indicates that the Veteran denied having a persistent skin rash.  But, when seen in the VA outpatient clinic in April 2009, he complained that he had recurrent blisters that popped open, scabbed and scarred, that began while he was in Iraq.  The eruption started on his right shin area and progressed to all over his lower legs and forearms.  The lesions itched and oozed clear fluid and never completely resolved.  He tried hydrocortisone with minimal benefit.  Objectively, the Veteran was observed to have scattered over his bilateral lower extremities and wrists small papular lesions scabbed over with mild surrounding erythema and no exudates noted.  The assessment included dermatitis/papular urticaria, for which a dermatology consultation was recommended and topical medication prescribed. 

The Veteran's account of his exposure to environmental hazards during his service in Iraqi is deemed credible and not inconsistent with the circumstances of his service.

The Board finds that the Veteran should be afforded VA dermatology and pulmonology examinations to determine the etiology of any skin or pulmonary disorder(s) found to be present.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran to undergo VA pulmonary and dermatology examinations to determine the etiology of any breathing and skin disorder(s) found to be present.  The claims file should be made available to the examiners prior to examination.  A complete history of the claimed disorders should be obtained from the Veteran.  All indicated tests and studies should be performed and all clinical findings reported in detail. 

For any skin or pulmonary disorder found, including any dermatitis/papular urticaria, asthma or COPD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it had its clinical onset during active service or is related to any in-service disease, event, or injury.  If pertinent disability pre-existed service, did it clearly and unmistakably do so, and was there any aggravation beyond its natural progress.  In providing this opinion, the examiner is specifically advised that the Veteran's claimed in-service account of exposure to environmental hazards is deemed credible and consistent with his service.  A complete rationale should be provided for all opinions rendered and consideration should be given to the inservice and post service clinical records summarized in this document. 

2.  After completion of the above, the RO should review the expanded record and readjudicate the matters of entitlement to service connection for pulmonary and skin disorders.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


